
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 38
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2011
			Mr. Aderholt (for
			 himself and Mr. Rahall) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Recognizing the 400th anniversary of the
		  publication of the King James Version of the Bible.
	
	
		Whereas the King James Version of the Bible was the first
			 English language Bible to be published in the United States;
		Whereas the King James Bible, also called the Authorized
			 Version, has made a unique contribution in shaping the English language,
			 including hundreds of common everyday expressions;
		Whereas the language of the King James Bible has entered
			 into the very culture of the United States through a myriad of poetry,
			 speeches, sermons, music, songs, and literature;
		Whereas the teachings of the Scriptures, particularly read
			 from the King James Scriptures, have inspired concepts of civil government
			 contained in our founding documents, and subsequent laws;
		Whereas public officials on all levels of governments,
			 including presidents, have taken their oath of office with the King James
			 Bible;
		Whereas many national leaders, have paid tribute to the
			 surpassing influence of the Bible in the United States development, among them
			 the words of Democratic President Andrew Jackson, calling it “the rock upon
			 which our republic rests”;
		Whereas Republican President Ronald Reagan also said of
			 the King James Bible, “Indeed, it is an incontrovertible fact that all the
			 complex and horrendous questions confronting us at home and worldwide have
			 their answer in that single book”;
		Whereas in the history of the United States, the King
			 James Bible has played a significant role in the education of countless
			 individuals, families, and societies;
		Whereas the King James Bible, the most printed and widely
			 distributed work in history, is now in its 400th year of publication;
		Whereas in 2011, the 400th anniversary of publishing the
			 King James Bible will be celebrated in churches, public events, and conferences
			 with further research, discussions, speeches, and sermons; and
		Whereas the King James Bible’s relevance and contributions
			 continue to formatively influence the United States: Now, therefore, be
			 it
		
	
		That Congress—
			(1)recognizes the 400th anniversary of the
			 Authorized King James Version of the Bible being published;
			(2)recognizes its
			 lasting influence on countless families, individuals, and institutions in the
			 United States; and
			(3)expresses its
			 gratitude for the influence it has bestowed upon the United States.
			
